
	

114 HR 4306 IH: Advisory Committee on Minority Veterans Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4306
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Ms. Meng introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To make permanent the Advisory Committee on Minority Veterans.
	
	
		1.Short title
 This Act may be cited as the Advisory Committee on Minority Veterans Act of 2015.2.Advisory Committee on Minority Veterans made permanentSection 544 of title 38 of the United States Code is amended by striking (e) The Committee shall cease to exist December 31, 2016.. 